ACCEPTED
                                                                                 04-14-00758-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                             5/4/2015 5:02:00 PM
                                                                                  KEITH HOTTLE
                                                                                          CLERK


                   NO. 04-14-00758-CV
                                                                       ___
                                                                 FILED IN
                                                          4th COURT OF APPEALS
                                                           SAN ANTONIO, TEXAS
                                   In The                 5/4/2015 5:02:00 PM


         Fourth Court OF Appeals
                                                            KEITH E. HOTTLE
                                                                  Clerk



                   San Antonio, Texas

 John A. Lance, Debra L. Lance, F.D. Franks and
            Helen Franks, Appellants
                       v.
Judith and Terry Robinson, Gary and Brenda Fest,
   Virginia Gray, Butch Townsend, and Bexar-
  Medina-Atascosa Counties Water Control and
      Improvement District No. 1, Appellees

        FIRST MOTION FOR EXTENSION OF TIME
       TO FILE APPELLEES’ BRIEF (UNOPPOSED)


      Appellees Judith and Terry Robinson, Gary and Brenda Fest, Virginia

Gray, and Butch Townsend file their first motion for extension of time to

file Appellees’ brief. Appellees’ brief is currently due on May 7, 2015. Tex.

R. App. P. 38.6.    This motion is filed prior to the due date. Appellant’s

counsel does not oppose this motion.


FIRST MOTION FOR EXTENSION OF TIME - APPELLEES’ BRIEF                  Page !1
      Appellees need additional time to prepare and file their brief.

Appellees ask the Court to grant an extension of time to Monday June 8,

2015, an extension of 30 days.

      When Appellants filed their brief, Appellees became aware of a

potential need to request supplementation of the appellate record.

Accordingly, Appellees filed two reporter’s record requests, on April 17 and

April 30, after expending a week or so tracking down the court reporters,

neither of whom still worked at the 216th Judicial District Court.

      Additionally, Appellees’ counsel was retained to assist in a complex

proceeding, City of San Antonio Board of Adjustment & Sarosh Mgmt, LLC

v. East Central ISD, Cause No. 04-14-00341-CV, due to the unexpected

demise of Sarosh Managements’ counsel prior to filing a motion for

rehearing related to this Court’s opinion issued on March 18, 2015. The

motion for rehearing is due to be filed May 4, 2015.

      The extension requested herein is sought in the interest of justice and

not for purpose of delay, and will not harm or prejudice any party.

                                   PRAYER

      Appellees respectfully request that this Court grant the requested

extension of time, and any other proper or necessary relief.




FIRST MOTION FOR EXTENSION OF TIME - APPELLEES’ BRIEF                  Page !2
                                           Respectfully submitted,

                                           /s/

                                           Stephan B. Rogers
                                           State Bar No. 17186350
                                           Kelly P. Rogers
                                           State Bar No. 00788232
                                           ROGERS & MOORE PLLC
                                           309 Water St., Ste. 114
                                           Boerne, TX 78006
                                           (830) 816-5487
                                           Fax: (866) 786-4777
                                           steve@rogersmoorelaw.com
                                           kelly@rogersmoorelaw.com

                       CERTIFICATE OF SERVICE

I certify that on May 4, 2015, a true and correct copy of this document was
served on the following counsel of record:

      Dan Pozza
      Law Office of Dan Pozza
      239 E. Commerce Street
      San Antonio, TX 78205
      (210) 226-8888 – Phone
      (210) 224-6373 – Fax
      danpozza@yahoo.com

      Edward Hecker
      GOSTOMSKI & HECKER
      607 Urban Loop


FIRST MOTION FOR EXTENSION OF TIME - APPELLEES’ BRIEF                 Page !3
      San Antonio, Texas 78204
      ed@ghlawyers.net

                                     /s/

                                     Stephan B. Rogers




FIRST MOTION FOR EXTENSION OF TIME - APPELLEES’ BRIEF    Page !4